Title: The Commissioners to Canada to John Hancock, 10 May 1776
From: Commissioners to Canada
To: Hancock, John


Sir
Montreal May 10th. 1776
By Col: Campbell, who arrived here early this morning from Quebeck, we are informed that two men of war, two Frigates and one Tender arrived there early on monday the 6th. instant about eleven o’clock the enemy sallied out, to the number, as is supposed, of one thousand men. Our forces were so dispersed at different posts, that not more than two hundred could be collected together at Head Quarters; this small force could not resist the enemy: all our cannon, five hundred muskets, and about two hundred sick unable to come off have fallen into their hands. The retreat, or rather flight was made with the utmost precipitation and confusion; however Col: Campbell informs us, that he imagines we have lost very few men except the sick abovementioned. Genl. Thomas was last Thursday evening at De Chambeau; at a Council of war it was determined by eleven to three to retreat to the mouth of the Sorel: this day Genl. Arnold goes down here; and if he can get information of the enemy’s real strength and it should be found inconsiderable, perhaps a council of war on reconsideration, may think proper to march the army back to Dechambeau, which is now strengthened by Col: Gratton’s, Burrels, and Sinclair’s regiments. Besides the above losses, one batteau loaded with powder, supposed to contain thirty barrels, and an armed vessel, which the Crew were obliged to abandon, were intercepted by one of the enemy’s frigates. We are afraid it will not be in our power to render our Country any farther services in this Colony: if our army should maintain possession of any considerable part of this country, it will be absolutely necessary to keep some power to controul the military. With our respects to yourself and the Congress, we have the honour to be, Sir, Your most obedient humble Servants
B FranklinSamuel ChaseCharles Carroll of Carrollton
Honble. John Hancock Esqr Presidt of Congress
 
Endorsed: Letter from The Commissioners in Canada Montreal May 10. 1776 Read May 18.